HARWOOD, Presiding Judge»
Under an indictment charging robbery this appellant entered „a. plea of guilty of assault and battery. He was thereupon adjudged guilty of assault and battery and his punishment was fixed at a fine of $50 and costs, and a sentence of six months confinement in the county jail, the six months’ sentence being suspended ón payment .of fine and costs.
The fine and costs not being paid or secured, the court ordered the defendant to serve 20 days in the county jail in payment of the fine, and to serve an additional 85 days in the county jail in payment of the costs of $63.40, being at the rate of seventy-five cents per day.
A sentence for costs must be for hard labor and not mere imprisonment. Pounders v. State, 37 Ala.App. 316, 67 So.2d 282; Pounders v. State, 37 Ala.App. 687, 74 So. 2d 640.
This record otherwise is in all respects regular. The judgment of guilty is therefore due to be affirmed, but remanded to the lower court for proper sentence in accordance with what has been written above.
Affirmed, but remanded for proper sentence.